Citation Nr: 1616971	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from March 1977 to October 1977.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing via video-conference on his January 2014 substantive appeal (VA Form 9).  The hearing was scheduled for February 2016, but the Veteran did not attend.  Two notices were sent to the Veteran regarding the hearing, and both were returned as undeliverable with the forwarding request expired.  A review of the file reveals that at some point in the two years prior to the hearing, the Veteran moved to a new unit within the same residential complex.  The new unit number was noted on a June 2014 Report of General Information, but apparently not changed in the VA database.  Hence, the hearing notice was sent to the wrong address.  Consequently, another hearing must be scheduled, and as scheduling of the hearing is done by the AOJ, a remand is required.  38 C.F.R. 
§§ 3.103(a) and (c)(1), 20.700, 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a VLJ at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of this notification should be associated with the claims file.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



